DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.
 
Response to Amendment
The amendments filed on July 25, 2022 have been entered. Applicant amended claims 1, 10, and 20 and cancelled claims 2, 3, 11, and 12. Claims 1, 4-10, and 13-20 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on July 25, 2022 with respect to the Final Office Action dated May 10, 2022 have been fully considered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Bart Seeley, Reg. No. 63,918 on August 24, 2022.
The application has been amended as follows: 

1. 	(Currently Amended) A communication apparatus comprising:
a communication unit configured to communicate with an external apparatus based on Hypertext Transfer Protocol (HTTP);
a recording medium configured to record programs corresponding to a plurality of application programming interfaces (APIs); and
a control unit configured to control the communication unit to, in a case where a request regarding any of the plurality of APIs is received via the communication unit, execute a program regarding which, among the programs corresponding to the plurality of APIs, the request is received, and return a response including a response body described in a predetermined data description language syntax structure to the request, 
wherein a response body of a response to a request using a first HTTP request method regarding a predetermined API represented by a predetermined Uniform Resource Locator (URL) among the plurality of APIs and a response body of a response to a request using a second HTTP request method regarding the same predetermined API represented by the predetermined URL are described in the same format of the predetermined data description language syntax structure such that fields, including any subfields, that are included in each of the response bodies are identical,
wherein the request using the first HTTP request method is a request to acquire data,
wherein the request using the second HTTP request method is a request to change data, and
wherein the communication unit and the control unit are implemented by one or more processors, and the recording medium is implemented by one or more memories.

2–3. 	(Canceled)

4. 	(Previously Presented) The communication apparatus according to claim 1,
wherein the first HTTP request method does not have a request body, and
wherein the second HTTP request method has a request body.

5. 	(Previously Presented) The communication apparatus according to claim 1,
wherein in the second HTTP request method, a syntax structure of a request body of a request and a syntax structure of a response body of a response are the same.

6. 	(Original) The communication apparatus according to claim 1, further comprising an image capturing unit,
wherein the plurality of APIs includes an API for remotely controlling the image capturing unit.

7. 	(Previously Presented) The communication apparatus according to claim 6, wherein the plurality of APIs is represented by a Uniform Resource Locator (URL) having a hierarchical syntax structure with respect to each category of remote control.

8. 	(Original) The communication apparatus according to claim 7, wherein the control unit is configured to perform control not to receive a request for an API corresponding to a URL represented by a lower hierarchical level among the plurality of APIs without receiving a request for an API corresponding to a URL represented by an upper hierarchical level.

9. 	(Previously Presented) The communication apparatus according to claim 1, wherein the syntax structure of the response body is a JavaScript Object Notation (JSON) syntax structure.

10. 	(Currently Amended) A method for controlling a communication apparatus including a communication unit, a recording medium in which programs corresponding to a plurality of application programming interfaces (APIs) are recorded, and a control unit, the control method comprising:
communicating with an external apparatus based on Hypertext Transfer Protocol (HTTP) via the communication unit; and
controlling the communication unit to, in a case where a request regarding any of the plurality of APIs is received via the communication unit, execute a program regarding which, among the programs corresponding to the plurality of APIs, the request is received, and return a response including a response body described in a predetermined data description language syntax structure to the request,
wherein a response body of a response to a request using a first HTTP request method regarding a predetermined API represented by a predetermined Uniform Resource Locator (URL) among the plurality of APIs and a response body of a response to a request using a second HTTP request method regarding the same predetermined API represented by the predetermined URL are described in the same format of the predetermined data description language syntax structure such that fields, including any subfields, that are included in each of the response bodies are identical,
wherein the request using the first HTTP request method is a request to acquire data, 
wherein the request using the second HTTP request method is a request to change data, and
wherein the communication unit and the control unit are implemented by one or more processors, and the recording medium is implemented by one or more memories.

11–12. (Canceled)

13. 	(Original) The method for controlling the communication apparatus according to claim 10,
wherein the request using the first HTTP request method is a request to acquire data,
wherein the request using the second HTTP request method is a request to change data,
wherein the first HTTP request method does not have a request body, and
wherein the second HTTP request method has a request body.

14. 	(Previously Presented) The method for controlling the communication apparatus according to claim 10,
wherein the request using the second HTTP request method is a request to change data, and
wherein in the second HTTP request method, a syntax structure of a request body of a request and a syntax structure of a response body of a response are the same.

15. 	(Original) The method for controlling the communication apparatus according to claim 10,
wherein the communication apparatus further includes an image capturing unit, and
wherein the plurality of APIs includes an API for remotely controlling the image capturing unit.

16. 	(Previously Presented) The method for controlling the communication apparatus according to claim 15, wherein the plurality of APIs is represented by a URL having a hierarchical syntax structure with respect to each category of remote control.

17. 	(Original) The method for controlling the communication apparatus according to claim 16, wherein control is performed not to receive a request for an API corresponding to a URL represented by a lower hierarchical level among the plurality of APIs without receiving a request for an API corresponding to a URL represented by an upper hierarchical level.

18. 	(Previously Presented) The method for controlling the communication apparatus according to claim 10, wherein the syntax structure of the response body is a JavaScript Object Notation (JSON) syntax structure.

19. 	(Original) A non-transitory recording medium in which is stored a program comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of claim 10.

20. 	(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by an information processing apparatus, cause the information processing apparatus to perform operations comprising:
communicating with an external apparatus based on Hypertext Transfer Protocol (HTTP) via a communication unit; 
recording programs corresponding to a plurality of application programming interfaces (APIs); and
controlling the communication unit to, in a case where a request regarding any of the plurality of APIs is received via the communication unit, execute a program regarding which, among the programs corresponding to the plurality of APIs, the request is received, and return a response including a response body described in a predetermined data description language syntax structure to the request,
wherein a response body of a response to a request using an a first HTTP request method regarding a predetermined API represented by a predetermined Uniform Resource Locator (URL) among the plurality of APIs and a second HTTP request method regarding the same predetermined API represented by the predetermined URL are described in the same format of the predetermined data description language syntax structure such that fields, including any subfields, that are included in each of the response bodies ,
wherein the request using the first HTTP request method is a request to acquire data, and
wherein the request using the second HTTP request method is a request to change data.


Allowable Subject Matter
Claims 1, 4-10, and 13-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner' s statement of reasons for allowance:
The primary reason of for allowance of the claims is inclusion of a response body of a response to a first HTTP request method and a response body of a response to a second HTTP request method having  the same format of the predetermined data description language syntax structure such that fields, including any subfields, that are included in each of the response bodies are identical; wherein the request using the first HTTP request method is a request to acquire data, wherein the request using the second HTTP request method is a request to change data, in all claims.
As applicant pointed out in the applicant’s remarks, McLaughlin discloses a response to a GET request in Fig. 5C and a response to a PUT request in Fig. 5F. And the response bodies are not identical. The structure of the response to the PUT request (in FIG. 5F) includes a field "response", which does not appear in the structure of the response to the GET request in Fig. 5C. And in this "response" field, there are subfields "developerMessage", "errorCode", and "morelnfo". Accordingly, the structure of the response to the PUT request is different from the structure of the response to the GET request.  
Indeed, as disclosed by McLaughlin, the response to the GET request in Fig. 5C and the response to the PUT request in Fig. 5F are not identical since the structure of the response to the PUT request (in FIG. 5F) includes a field "response", which does not appear in the structure of the response to the GET request in Fig. 5C. And in this "response" field, there are subfields "developerMessage", "errorCode", and "morelnfo" that do not appear in the structure of the response to the GET request in Fig. 5C. Accordingly, as disclosed by McLaughlin, the fields and subfields of the response body of the response to the PUT request is different from the fields and subfields of the response body of the response to the GET request.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL M HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	August 25, 2022

/KAMAL M HOSSAIN/Examiner, Art Unit 2444                                                                                                                                                                                                        

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444